Opinion by
Judge Lindsay:
The exceptions to the master’s report were properly overruled.
The administrator should have kept an accurate account of all sales of the personal property of the estate of his intestate, whether made publicly or privately. He failed to do so, hence his liability on account of such property could only be ascertained even proximately by adopting the appraisement as correctly setting out its value, and holding him responsible for its conversion.
He was charged with no interest upon the notes and accounts for the two years within which he was allowed to settle his accounts-, and not even then for such interest as he may have collected. He has no reason to complain at being required to account for interest after the expiration of the time within which he should have settled. The whole amount of the judgment is $770.46. The amount in the administrators hands, according to the master’s report, was $509.06. To this should be added the amount he claims to have paid the widow of the intestate, $252.50 with interest on the same, $129.24; in all, $381.79, and for which he was erroneously credited. This makes his total liability $890.85 or $120.59 more than he is required to account for.
It is true appellee did not except to the credit on the payment to the widow, but this court will not reverse for error of the court below, when it appears from the whole case that the substantial rights of the party appealing has not been injuriously affected by the judgment complained of.
Judgment affirmed.